Citation Nr: 0727360	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-38 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher initial rating for the service-
connected post traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1970 to 
March 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran testified at an RO hearing before the undersigned 
Veterans Law Judge in May 2007. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  
 
At the Board hearing the veteran submitted private medical 
records with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

The veteran's service-connected PTSD has been productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 
percent, but not more for the service-connected PTSD are met 
beginning on January 21, 2002.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  Prior 
to the October 2003 rating decision on appeal, the RO sent 
the veteran notice letter that addressed the elements and 
evidence required to establish service connection, but not 
the elements and evidence required to establish entitlement 
to an increased rating.  

The RO never sent a letter to the veteran advising him that 
in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse however, the RO did inform the 
veteran in the July 2004 Statement of the Case (SOC) and the 
veteran had an opportunity to respond prior to the issuance 
of the November 2006 Supplemental Statement of the Case 
(SSOC).  

The Board finds that though the veteran was not advised by 
letter the elements needed to support his claim for higher 
evaluation these errors do not require a remand because the 
errors "did not affect the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).  Specifically, the record reflects that "any 
defect was cured by actual knowledge on the part of the 
claimant," because the statements of the veteran and his 
representative throughout the appeal reflect that the veteran 
understood what was needed to support his claim for an 
increased initial rating. Id.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a May 2002 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2002 letter advised the veteran that VA is 
responsible for getting relevant records from the VA and 
other Federal government agency and from any persons with 
knowledge of the claimed condition if names and mailing 
addresses are provided. 

A March 2006 letter stated that if the veteran had any 
information or evidence that he had not previously told VA 
about or given to VA, and that information or evidence 
concerns the level of your disability or when it began please 
tell us or give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2006 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the SSOC in 
November 2006. 

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in increased rating 
cases, a claimant must be informed of the rating formulae for 
all possible schedular ratings for applicable rating 
criteria.  As regards the claim for increase on appeal, the 
Board finds that this was accomplished in the July 2004 SOC, 
which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  The Board's decision is granting the 
claim for an increased initial rating back to the original 
effective date therefore, there is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards to a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA examinations in August 2002 and September 
2006. 

The veteran testified before the Board in a May 2007 RO 
hearing. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claim for 
increased rating for the service-connected disability of 
PTSD. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the January 21, 
2002, effective date of the grant of service connection.  

In February 2002 the veteran's physician, a contracted 
Veteran Outreach Center physician, submitted a statement.  
The veteran reported two to three nightmares per month and 
that he experienced intrusive thoughts and persistent 
avoidance of stimuli, which included feelings of detachment 
and estrangement and persistent symptoms of increased 
arousal.  He stated that he had persistent symptoms of 
increased arousal, which included irritability, difficulty 
with concentration, and hypervigilance.  The veteran stated 
that he could identify unusual noises and that loud noises 
startled him.  

The physician noted that the veteran had been involved in 
multiple relationships and jobs and that though he was not 
currently significantly depressed he reported ongoing 
problems with depression.  The physician stated that the 
veteran had flat affect and lived like a hermit working on a 
ranch in an isolated area in the mountains and that he chose 
to live that way in order to stay away from people.  It was 
noted that the veteran had few friends and that the veteran 
reported that he was described as cold and uncaring in 
relationships.  He also reported that he was bothered by 
crowds.  The physician assigned the veteran a Global 
Assessment of Functioning (GAF) score of 55. 

In August 2002 the veteran had a VA medical examination.  The 
veteran reported that he had various jobs since he left 
service and that in 1995 he made the decision to live in the 
mountains in a bunkhouse with drawn water.  He reported that 
the isolated life style suited him well and that he disliked 
coming down into the city or having significant contact with 
people he did not know.  He stated that he particularly 
enjoyed the wintertime when the snow was high enough that few 
visitors made it to his cabin.  He stated that he could count 
on one hand the number of friends that he had and most of 
them were Vietnam veterans and that he got along with his 
current employers because they left him alone.  He reported 
that living detached, estranged from people, and as a hermit 
enormously decreased his stress and that when he came into 
contact with strangers or had any conflicts with people he 
rapidly became enraged, extremely aroused and took several 
days to settle down. He felt rattled, intruded upon, and 
angry since he was only given a few days notice of this 
examination.  

He reported that he had intrusive memories, experienced 
nightmares and awakened intermittently in a panic.  He stated 
that as long as he was up in the mountains he had only mild 
hyper-arousal symptoms but that he would come to full 
alertness if he heard certain sounds at night.  He reported 
that he was extremely alert at most times and that he did not 
feel safe in society but felt fairly secure in his bunkhouse.  
He found that if he stayed away from other people his 
irritability was controlled but if he had conflicts with 
anyone he became rapidly enraged. 

The VA examiner noted that the veteran appeared to be in his 
work clothes that were soiled but there was no odor and that 
he was ill at ease throughout the interview.  The VA examiner 
noted that the veteran's mood was neither elevated nor 
depressed and that his emotional expression was generally 
appropriate.  The veteran's speech was normal in tone and 
rate and that there were no delusions, hallucinations, 
suicidal or homicidal ideations.  The VA examiner assigned a 
GAF of 55 based on moderate symptoms. 

The private physician submitted another statement in April 
2004.  The physician referred to the veteran's self report of 
the VA examination.  The veteran stated that he had suicidal 
thoughts but not frequently because he did not have a plan.   
He reported that he was hypervigilant and felt jumpy with 
increased adrenaline because of helicopters that flew over 
his bunkhouse.  He reported that the helicopters were 
affecting his sleep because he tried to keep track of where 
they were and what they were doing.   The physician stated 
that the veteran was detached from others, had a lack of 
trust, irritable at times, and reported problems with 
concentration, and more problems with intrusive thoughts.  

The physician stated that though the veteran did not have 
depression he had many features, i.e. chronic dypshora, no 
maintenance of intimate relationships, impaired attention and 
concentration, and he felt demoralized.  The physician 
assigned the veteran a GAF of 49. 

The veteran underwent a VA contracted examination in 
September 2006.  The veteran reported that he moved to the 
rural setting because he was afraid of hurting somebody.  The 
veteran made reference to flashback like experiences.  He 
estimated that he was at greater risk for assaulting someone, 
became inpatient with others, and was intolerant of other's 
attitudes.  The examiner noted that the veteran tended to be 
somewhat mistrustful, hypervigilant, suffered nightmares at 
variable frequency, and experienced sleep disturbance on a 
chronic intermittent basis.  The physician assigned the 
veteran a GAF of 55. 

The private physician submitted a 3rd statement in May 2007.  
He stated that the veteran's mental status was problematic, 
i.e.  wore dirty clothes, grooming and hygiene was poor, and 
lived in a shack with no running water.  He was often very 
anxious and admitted that coming to town made him anxious and 
that he had ongoing problems with irritability and anger.  It 
was noted that the veteran's speech was clear and coherent 
with goal oriented thought process and no indication of 
delusions or hallucinations.  The veteran had diminished 
interest and participation in significant activities, 
detached from others, and flat affect.  The physician 
assigned a GAF of 49. 

The veteran testified in May 2007 that he moved to solitude 
because he felt he had two choices in his mind and they were 
to move out of town or kill someone and that this was the 
only way to stop himself from killing someone.  He testified 
that, when he went into town, after 15 minutes he had get 
back to solitude and that it was easy for him to lose his 
temper.  He described his home as an uninsulated bunkhouse 
with no running water and bare essentials but such was a 
small inconvenience to gain peace of mind.  He stated that he 
could only deal with his close friends in a one-on-one 
situation at his bunkhouse and not in town and that he had 
kicked his friends out of his house because they bothered 
him. 

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's treatment reports, 
his VA medical examination, and his testimony and comparing 
them to the criteria of the General Rating Formula, the Board 
finds that the veteran's manifestations from the January 21, 
2002, effective date of the grant of service connection have 
more closely approximated the criteria for the application of 
a rating of 70 percent.  

As noted, the veteran has been seeking treatment for PTSD 
with a contracted Veteran Outreach Center contracted 
physician.  His treatment notes show manifestations that fit 
squarely within the criteria for the 70 percent rating; i.e., 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

Many of the characteristic symptoms cited in the criteria are 
reported in the examinations, e.g. inability to maintain 
effective relationships, impaired impulse control, difficulty 
in adapting to stressful circumstances, social impairment 
with family relations, judgment, thinking and mood.  

However, none of the veteran's medical records described 
symptoms that produced  total occupational and social 
impairment within the criteria for the next higher, 100 
percent rating, i.e., gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Board has considered the veteran's GAF scores in 
adjudicating this claim.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The VA treatment reports assigned a GAF score of 55 in 
February 2002, 55 in August 2002, 49 in August 2004, 55 in 
September 2006, and 49 in May 2007. 

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The GAF scores assigned are indicative of markedly different 
levels of severity.  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The Board also notes that the veteran has submitted private 
statements by a fiend and his mother.  Each of these 
statements revealed that the veteran lived alone in the 
bunkhouse and that he was a withdrawn and distant person who 
was dealing with the effects of his PTSD. 


Given the facts in this case, the Board finds, after close 
examination of the veteran's private physician's statements, 
VA examinations, testimony, and his GAF scores, that from 
January 21, 2002, that the service-connected PTSD 
manifestations have most closely approximated the scheduler 
criteria for the 70 percent rating, but not higher.  In so 
finding, the Board has resolved any doubt in favor of the 
veteran.  


ORDER

An initial rating of 70 percent, but not higher, for the 
service-connected PTSD is granted from January 21, 2002, 
subject to the regulations controlling the award of VA 
monetary benefits.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


